1:19-cv-00444-TLW   Date Filed 04/19/19   Entry Number 8   Page 1 of 11
1:19-cv-00444-TLW   Date Filed 04/19/19   Entry Number 8   Page 2 of 11
1:19-cv-00444-TLW   Date Filed 04/19/19   Entry Number 8   Page 3 of 11
1:19-cv-00444-TLW   Date Filed 04/19/19   Entry Number 8   Page 4 of 11
1:19-cv-00444-TLW   Date Filed 04/19/19   Entry Number 8   Page 5 of 11
1:19-cv-00444-TLW   Date Filed 04/19/19   Entry Number 8   Page 6 of 11
1:19-cv-00444-TLW   Date Filed 04/19/19   Entry Number 8   Page 7 of 11
1:19-cv-00444-TLW   Date Filed 04/19/19   Entry Number 8   Page 8 of 11
1:19-cv-00444-TLW   Date Filed 04/19/19   Entry Number 8   Page 9 of 11
1:19-cv-00444-TLW   Date Filed 04/19/19   Entry Number 8   Page 10 of 11
1:19-cv-00444-TLW   Date Filed 04/19/19   Entry Number 8   Page 11 of 11
